t c memo united_states tax_court catherine ann riggins petitioner v commissioner of internal revenue respondent docket no filed date catherine ann riggins pro_se michelle m robles for respondent memorandum findings_of_fact and opinion pugh judge in a notice_of_deficiency respondent determined a deficiency of dollar_figure and additions to tax of dollar_figure dollar_figure and dollar_figure pursuant to sec_6651 and and a respectively with respect to petitioner’s tax_year at trial petitioner filed a motion in limine to preclude the admission of certain evidence the issues for decision are whether petitioner’s motion in limine should be granted whether petitioner is entitled to head-of-household filing_status an exemption for one dependent various deductions expense deductions claimed on schedule c profit or loss from business an earned_income_credit and an additional_child_tax_credit as reflected on a federal_income_tax return submitted after respondent issued the notice_of_deficiency whether petitioner is liable for additions to tax under sec_6651 and and whether documents respondent offered after trial should be admitted into evidence respondent has conceded that petitioner had dollar_figure of gross_receipts during rather than the dollar_figure determined in the notice_of_deficiency and is not liable for the addition_to_tax under sec_6654 findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioner resided in florida unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure petitioner a lawyer did not file a federal_income_tax return for her tax_year before receiving a notice_of_deficiency for that year respondent therefore prepared a substitute for return pursuant to sec_6020 which petitioner claims she did not receive and on date issued a notice_of_deficiency based on that substitute for return the notice_of_deficiency reflected dollar_figure in gross_receipts from her work as an attorney assumed a filing_status of single and included only one personal_exemption and the standard_deduction it also advised petitioner that respondent would accept her tax_return and that filing that return might reduce the amount due on date after respondent had issued the notice_of_deficiency petitioner submitted her form_1040 u s individual_income_tax_return for on schedule c she reported dollar_figure in gross_receipts from her law practice for respondent concedes that this amount is correct petitioner also claimed respondent’s records indicate that petitioner may have been the subject of identity theft resulting in an incorrect address being used on a notice to her of taxes owed pursuant to the substitute for return the actual substitute for return was not sent to petitioner and she appears to have been unaware of the possible identity theft sec_6020 and sec_301_6020-1 proced admin regs do not require respondent to provide the substitute for return and we find that the fact that respondent used the wrong address for the earlier notice does not affect our jurisdiction or the outcome of this case although it is a curious detail the notice_of_deficiency upon which the case is based was correctly addressed to petitioner and she does not argue that she did not receive that notice head-of-household filing_status two personal exemptions claiming one dependent various deductions schedule c expense deductions an earned_income_tax_credit and an additional_child_tax_credit and as a result claimed that she was owed a refund on date respondent received petitioner’ sec_2012 form_1040 on date petitioner timely filed her petition in which she stated pursuant to my completed irs form_1040 i am owed a refund accordingly i do not owe any taxes to the irs for the tax_year and therefore my return was timely filed on or about date respondent’s service_center processed petitioner’ sec_2012 form_1040 and offset her claimed overpayment against a nontax debt on or about date respondent entered litigation hold codes on petitioner’s account preventing any further action from being taken until the resolution of this case on date respondent filed an answer denying petitioner’s allegation that she did not owe any_tax and that her return was timely filed but not otherwise addressing her form_1040 at trial petitioner did not present evidence of her deductions credits or filing_status beyond the form_1040 that she had filed instead she argued in even though respondent had conceded that petitioner’s gross_receipts for were dollar_figure she offered some evidence at trial to show that the gross continued a motion in limine and at trial that respondent had voluntarily redetermined her tax_liability by accepting the form_1040 that she had filed after the notice_of_deficiency was issued therefore she argued respondent should be precluded from offering any evidence inconsistent with the redetermined tax_liability and no longer may rely upon the original notice_of_deficiency citing 998_f2d_238 5th cir rev’g tcmemo_1991_87 she further argued that the court lacks jurisdiction over her redetermined tax_liability because that redetermined liability resulted in a refund citing sec_6512 and 429_f3d_533 5th cir vacating 123_tc_15 we took petitioner’s motion in limine under advisement and asked the parties to address the issue in posttrial briefs as to her failure_to_file a return before the notice_of_deficiency was issued petitioner admitted that she was slothful but testified that her understanding of the law is that when you’re entitled to a refund you have to file a return within three years and therefore had until date to file a return for continued receipts she received in should have been dollar_figure instead of dollar_figure as shown in the notice_of_deficiency to illustrate her point that the notice_of_deficiency was incorrect opinion i effect of postpetition processing of petitioner’s return we first must decide what effect if any we must give the postpetition processing of petitioner’ sec_2012 form_1040 and the issuance to her of a refund sec_6512 provides that i f the secretary has mailed to the taxpayer a notice_of_deficiency and if the taxpayer files a petition with the tax_court within the time prescribed no credit or refund of income_tax for the same taxable_year shall be allowed or made other than as relevant here as determined in a final_decision of the tax_court or as collected in excess of the amount in our decision or to the extent determined as part of our overpayment jurisdiction ordinarily the burden_of_proof in cases before the court is on the taxpayer see rule a 290_us_111 petitioner invoked our jurisdiction by filing her petition for redetermination which has the effect of restricting respondent’s ability to assess or collect the taxes determined to be owed in the notice_of_deficiency until our decision becomes final see sec_6213 because she filed a petition respondent must assess the entire amount that we determine to be a deficiency in our decision see sec_6215 and respondent may not allow a credit or refund for the year to which the petition relates except as we determine under our concurrent jurisdiction to determine overpayments or in other circumstances not relevant here see sec_6512 and b petitioner now seeks to end-run the statute giving the court exclusive jurisdiction over the tax_year at issue once she filed her petition petitioner relies on two cases to argue that respondent may not rely on the liability originally determined in the notice_of_deficiency from which she petitioned us for redetermination petitioner cites 998_f2d_238 arguing that when the irs accepts a tax_return filed after the issuance of a notice_of_deficiency and voluntarily redetermines the tax_liability irs waives its right to rely on its original tax_liability determination petitioner then cites 429_f3d_533 arguing that this court lacks jurisdiction to review respondent’s determination that she was owed a refund these cases do not support petitioner’s position in smaczniak the main issue was whether res_judicata applied in a subsequent proceeding involving the same claim and the same tax_year the years at issue in smaczniak were but the taxpayer husband had been before the court in a prior proceeding for tax years at docket no in that prior case the court entered a final_decision against the taxpayer husband because he had failed properly to prosecute his case and failed to comply with the court’s rules smaczniak v commissioner f 2d pincite after that final_decision and while an appeal was pending the taxpayers submitted joint tax returns for the years at issue in the case at docket no and the irs accepted those returns and redetermined the amounts of the taxpayers’ tax_liabilities for those years id in smaczniak the taxpayers attempted to raise issues relating to tax years id pincite the u s court_of_appeals for the fifth circuit rejected the commissioner’s affirmative defense of res_judicata reasoning that the irs may not rely on a prior judgment of a court regarding a taxpayer’s deficiency when the irs has subsequent to that court’s judgment voluntarily redetermined the amount of the taxpayer’s deficiency res_judicata is an affirmative defense which can be waived by voluntarily redetermining mr smaczniak’s tax_liability the irs in effect waived its right to rely on mr smaczniak’s liability as originally determined by the tax_court id pincite citations and fn ref omitted the court_of_appeals was careful to limit its holding specifying that it applied only for purposes of res_judicata and only in limited circumstances see id pincite n smaczniak thus does not support petitioner’s argument that respondent is precluded from relying on the notice_of_deficiency or that she no longer bears the burden of proving that the notice_of_deficiency is erroneous in estate of smith we had previously determined through rule_155_computations that the taxpayer was owed a refund for overpayment_of_tax the commissioner then took this amount reduced it by the taxpayer’s unpaid interest for the same year and refunded to the taxpayer the reduced_amount the taxpayer filed a motion seeking a refund of the entire amount we granted the motion holding that even though it resulted in a windfall to the taxpayer since the court had not taken the unpaid interest into account in its decision the commissioner was required to refund the full amount of the taxpayer’s overpayment without reduction the u s court_of_appeals for the fifth circuit reversed the court’s holding that since we had not addressed the underpayment of interest the commissioner had authority pursuant to sec_6402 to reduce the overpayment_of_tax that we had determined by the amount of unpaid interest our order to the commissioner to refund the entire amount of the overpayment therefore exceeded our jurisdiction under sec_6512 estate of smith v commissioner f 3d pincite estate of smith likewise does not preclude us from redetermining petitioner’s tax_liability here petitioner has not established that respondent’s processing of her return and offset of her nontax debt was anything other than an error petitioner has not presented nor are we aware of any cases holding that postpetition processing of a tax_return and issuance of a refund or offset constitutes a binding settlement of the liability at issue in the petition nor does she so argue petitioner’s contention that respondent no longer can rely on the notice_of_deficiency is similar to the argument that the irs has rescinded the notice_of_deficiency even though the formal procedures have not been followed this argument consistently has been rejected in slattery v commissioner tcmemo_1995_274 tax ct memo lexis at this court stated sec_6212 provides that the secretary may with the consent of the taxpayer rescind any notice_of_deficiency mailed to the taxpayer clearly the statute requires mutual consent by the secretary and the general principles regarding the enforcement of settlements in the tax_court were set out in 108_tc_320 quoting manko v commissioner t c memo aff’d 208_f3d_205 3d cir as follows in a tax case it ‘is not necessary that the parties execute a closing_agreement under sec_7121 in order to settle a case pending before this court but rather a settlement agreement may be reached through offer and acceptance made by letter or even in the absence of a writing ’ lamborn v commissioner tcmemo_1994_515 settlement offers made and accepted by letters are enforced as binding agreements haiduk v commissioner tcmemo_1990_506 see also himmelwright v commissioner tcmemo_1988_114 furthermore this court in 136_tc_475 aff’d 502_fedappx_1 d c cir held that t he commissioner is not bound by an apparent settlement where an agent is without authority to compromise a taxpayer’s tax_liability taxpayer to effect a rescission of a notice_of_deficiency we know of no authority deeming a notice_of_deficiency rescinded in absence of a formal rescission fn ref omitted in either a settlement or a formal rescission there must be a meeting of the minds between the parties that did not happen here we hold that respondent’s processing of petitioner’ sec_2012 form_1040 and offset after he issued the notice_of_deficiency and after she filed her petition seeking our redetermination of her tax_liability does not limit his authority to rely upon that notice_of_deficiency nor does it restrict our jurisdiction to redetermine her tax_liability as set forth in that notice we therefore will deny petitioner’s motion in limine and now turn to the redetermination of her tax_liability ii petitioner’ sec_2012 federal tax_liability petitioner claimed head-of-household filing_status two personal exemptions various deductions schedule c expense deductions an earned_income_credit and an additional_child_tax_credit on the form_1040 that she submitted after respondent issued the notice_of_deficiency petitioner bears the burden of demonstrating that she is entitled to these items see 503_us_79 292_us_435 even if a taxpayer files a return after the commissioner issues a notice_of_deficiency the taxpayer still must come forward with evidence as to any deductions claimed on the return see van vorst v commissioner tcmemo_1993_353 tax ct memo lexis at n see also mccabe v commissioner tcmemo_1983_325 tax ct memo lexi sec_466 the return itself is not considered evidence 71_tc_633 the fact that a return is signed under penalty of perjury is not sufficient to substantiate deductions claimed on it ehrensperger v commissioner tcmemo_1994_279 tax ct memo lexis at the entries on the returns of petitioner and his spouse are not evidence to establish the truth of the matters set forth therein but merely a statement of their claim mccabe v commissioner tax ct memo lexi sec_466 at explaining that an amended_return admitted into evidence as a statement of the taxpayer’s present position does not affect the jurisdiction of this court or the taxpayer’s burden to show error in the notice_of_deficiency petitioner had the opportunity to present evidence at trial and did submit evidence supporting a reduction to her gross_receipts even though respondent had agreed already to reduce them petitioner however failed to introduce at trial any evidence either documents or testimony other than her general statement that her return was accurate to substantiate her claimed filing_status deductions or credits relying instead solely upon her form_1040 therefore in the absence of any evidence we sustain respondent’s determination that she is not entitled to these items see baker v commissioner tcmemo_2008_247 tax ct memo lexi sec_244 at rejecting taxpayer’s returns as evidence of deductions because no other evidence was introduced except taxpayer’s nonspecific testimony of their accuracy explaining that w hat a taxpayer needs to substantiate his deductions and losses are records sufficient to permit verification of a deduction or loss iii additions to tax under sec_6651 and respondent determined that petitioner is liable for additions to tax under sec_6651 and sec_6651 imposes an addition_to_tax for failure_to_file a return by the date prescribed unless the taxpayer shows that the failure_to_file was due to reasonable_cause and not willful neglect sec_6651 imposes an addition_to_tax for failure timely to pay the amount of tax shown on a return unless the taxpayer shows that the failure to pay was due to reasonable_cause and not willful neglect the addition_to_tax under sec_6651 applies only when an amount of tax is shown on a return 127_tc_200 aff’d 521_f3d_1289 10th cir 120_tc_163 aff’d without published opinion a f t r 2d ria 3d cir under sec_6651 a substitute for return prepared by the secretary pursuant to sec_6020 is treated as a return filed by the taxpayer for the purposes of sec_6651 the commissioner bears the burden of production with respect to a taxpayer’s liability for these additions to tax sec_7491 once the commissioner meets the burden of production the taxpayer bears the burden of proving that her failure timely to file the required return did not result from willful neglect and that the failure was due to reasonable_cause see 116_tc_438 respondent has met his burden of production under sec_7491 with respect to the sec_6651 addition_to_tax by showing that petitioner failed to file her income_tax return before the issuance of the notice_of_deficiency likewise respondent has met his burden of production with respect to the sec_6651 addition_to_tax by showing that respondent prepared a valid substitute for return for petitioner for tax_year the fact that petitioner may not have received notice that the substitute for return was prepared does not change our conclusion the statute requires a return not notice of payment due and the substitute for return constitutes the return for the purposes of calculating the addition_to_tax for failure to pay see sec_6651 and the addition_to_tax is calculated from the time the payment was due which is the due_date of the original return not the date the substitute for return was prepared see sec_6651 sec_301_6651-1 example proced admin regs there is no requirement in sec_6020 that the commissioner send notice to a taxpayer that a substitute for return has been prepared and there is no requirement in sec_6651 that the taxpayer receive notice that the substitute for return was prepared for the commissioner to assess the addition_to_tax for failure timely to pay in fact we have upheld additions to tax where the substitute for return was prepared only days before the notice_of_deficiency was sent to the taxpayer gleason v commissioner tcmemo_2011_154 there the substitute for return was prepared only six days before the issuance of a notice_of_deficiency and the record does not indicate that the commissioner sent notice that the substitute for return was prepared other than the notice_of_deficiency although the taxpayer had received notice of an earlier substitute for return id as respondent has met the burden of production with respect to the additions to tax under sec_6651 and petitioner has the burden of proving that her failure timely to file and pay was due to reasonable_cause and not willful neglect see higbee v commissioner t c pincite petitioner took the position that she was not required to file a return until advised by respondent petitioner’s legal position is expressly contradicted by sec_6012 which requires that individuals file returns if their income exceeds the exemption_amount plus the standard_deduction courts long have held that ignorance of the law is no excuse and we will not make an exception here 402_us_558 the principle that ignorance of the law is no defense applies whether the law be a statute or a duly promulgated and published regulation 139_tc_1 and we find petitioner’s claimed ignorance of the law particularly unappealing because she is a lawyer in addition petitioner did not make any other argument to justify her failure timely to pay as to petitioner’s failure timely to pay she maintained at trial and in posttrial briefing that she did not have an obligation to file a return until advised by respondent because she was due a refund which as we note above does not establish reasonable_cause for her failure to comply with the law she now must accept the consequences of resting her entire case on this one argument consequently we sustain respondent’s additions to tax under sec_6651 and for petitioner’ sec_2012 tax_year iv respondent’s motion to reopen the record respondent filed a motion to reopen the record to add form_2866 certificate_of_official_record and corresponding form_4340 certificate of assessments payments and other specified matters for petitioner’s form_1040 for the tax period ending date that is current through date identified as exhibit 18-r and the certified account transcript for petitioner’s form_1040 for tax period ending date that is current through date identified as exhibit 19-r respondent argued that we should reopen the record for these documents under soltan v commissioner tcmemo_2010_91 because these documents are not cumulative or impeaching they are material and they probably would change the outcome of the case these documents show that respondent was able to recover the offset against petitioner’s nontax debt and freeze her claimed refund for pending the court’s determination petitioner filed a late response to respondent’s motion in which she repeated her position at trial that he should be precluded from relying on the original notice_of_deficiency she also argued that the documents are not timely contain posttrial information are contrary to the stipulation of facts are contrary to the statutory scheme for recovering an erroneous refund are hearsay and are not relevant we granted respondent’s motion and reopened the record solely for the purpose of allowing him to offer into evidence exhibit 18-r and exhibit 19-r so that the parties could brief the issues raised by his motion in the context of the evidence in the case and so that we could decide his motion in that context we conclude that whether respondent was successful in recovering petitioner’s refund has no effect on the outcome of this case therefore we will exclude exhibit 18-r and exhibit 19-r from the record as irrelevant any contentions we have not addressed we deem irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
